UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):January 27, 2016 SI FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Maryland 0-54241 80-0643149 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 803 Main Street, Willimantic, Connecticut (Address of principal executive offices) (Zip Code) (860) 423-4581 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.03Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year. Effective January 27, 2016, the Board of Directors of SI Financial Group, Inc. (the “Company”) amended Article III, Section 16 of the Company’s Bylaws to provide the Board of Directors by a two-thirds vote to waive the age limitation provision.A copy of the Amended and Restated Bylaws is attached hereto as an exhibit and incorporated herein by reference. The Board of Directors of Savings Institute Bank and Trust Company (the “Bank”), the Company’s wholly-owned subsidiary, amended the Bank’s Bylaws in a similar manner effective January 27, 2016. Item 9.01 Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired:Not applicable (b)Pro Forma Financial Information:Not applicable (c) Shell Company Transactions: Not applicable (d) Exhibits Number Description Amended and Restated Bylaws SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SI FINANCIAL GROUP, INC Date:January 27, 2016 By: /s/ Rheo A. Brouillard Rheo A. Brouillard President and Chief Executive Officer
